DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
The claims as written are not conform to the practice at USPTO and should be amended as follows:
The recitation “the sensor is one of the plurality of sensors” should be changed to – the at least one sensor includes a plurality of sensors, the at least one sensor is one of a plurality of sensors -- (two instances).
In re claims 1 and 11, the recitation “a sensor” should be changed to – at least one sensor – (two instances) so as to provide proper antecedent basis for claims 9 and 19.
In re claims 2, 4, 6, 12, 14 and 16 re recitation “the sensor” should be changed to -the at least one sensor – (six instances).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In re claims 1 and 11, the recitation “output an indication to a user that potential damage has occurred” requires the present of a user, thus does not constitute eligible subject matter under 35 U.S.C. 101.
Claims 2-10 and 12-20, each requires all the limitations of claims 1 and 11 respectively, and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zuzelski et al. (USPUB. 2019/0023313 A1).

Zuzelski et al. discloses all of the structural as claimed, an electric power steering system, the system comprising: 
a steering control (figure 1. Para 0033); 
a steering shaft connected to the steering control [para 0033]; 
a steering rack [para 0033]; 
an electric motor (50) configured to provide an extra torque to the steering rack; 
a sensor configured to detect an operating parameter of the steering rack or the electric motor [para 0035]; and 
an electronic controller (34) configured to receive data indicative of the operating parameter from the sensor; 
compare the data to a known characteristic curve, the known characteristic curve indicating potential damage to a component of the electric power steering system; and 
when the data matches the known characteristic curve, output an indication that potential damage has occurred to the component of the electric power steering system [para 0005].

In re claims 2 and 12, Zuzelski et al. discloses the sensor is configured to detect a force applied to the steering rack [para 0043].
In re claims 4 and 14, Zuzelski et al. discloses the sensor is configured to detect a lateral displacement of the steering rack [para 0041 – rack position sensor].
In re claims 6 and 16, Zuzelski et al. discloses the sensor is configured to detect an angular velocity of the electric motor [para 0035].
In re claims 8 and 18, Zuzelski et al. discloses all of the claimed limitations.
In re claims 9-10 and 19-20, Zuzelski et al. discloses the sensor is one of a plurality of sensors (figure 2 element 28) configured to detect an operating parameter of the steering rack or the electric motor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzelski et al..
Zuzelski et al. is disclosed above but does not explicitly teach:
the electronic controller is further configured to determine a speed gradient of the steering rack based upon the lateral displacement of claims 5 and 15;
the electronic controller is further configured to determine a measured angle gradient based upon the angular velocity of claims 7 and 17.  However, Zuzelski et al. teaches a vast number of variations exist to one of ordinary skill in the art could employ such as measuring a speed gradient of the steering rack and angle gradient based upon the angular velocity so as to allow the device to fit a wider range of applications.




Allowable Subject Matter
         Claims 3 and 13 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611